cca_2014072915142008 id 25a uilc number release date third party communication date of communication month dd yyyy from sent tuesday date pm to cc bcc subject determining whether a portion of the american_opportunity_tax_credit is refundable this email responds to your inquiry concerning the circumstances under which a portion of the american_opportunity_tax_credit aotc is refundable you asked whether the aotc is not refundable to a taxpayer who a is under age at the end of his or her taxable_year or b is age at the end of his or her taxable_year and has earned_income that is less than one-half of his or her support for that year or c is over age but not yet age at the end of his or her taxable_year is a full-time_student and had earned_income that is less than one-half of his or her support for that year had at least one living parent at the end of his or her taxable_year and if married does not file a joint_return with his or her spouse for that taxable_year particular you asked whether these rules applied to a taxpayer claiming the credit only if the taxpayer was the student who incurred the expenses in sec_25a of the internal_revenue_code which is often referred to as the american_opportunity_tax_credit provides that the hope scholarship credit that is allowed under sec_25a may be increased and is partially refundable for certain taxpayers in taxable years beginning after and before the aotc may be claimed with respect to qualified_educational_expenses described in sec_25a and i of the taxpayer or any individual whom the taxpayer properly claims as a dependent for a taxable_year sec_25a sec_25a allow sec_40 percent of the aotc to be refundable to a taxpayer but not if such taxpayer is a child to whom subsection g of sec_1 applies for such taxable_year the rules described above relating to the age of the taxpayer and the amount of earned_income whether the taxpayer had a living parent and whether the taxpayer files a joint_return represent the conditions for determining whether an individual is a child described in sec_1 and thus whether the aotc is non-refundable as provided in sec_25a importantly those rules only apply to disallow a refund of the aotc if the taxpayer claiming the credit is a child who meets those conditions for that reason if the taxpayer claiming the aotc is a child described in sec_1 the aotc is non- refundable we hope you find this information helpful please let us know if you have any questions
